14‐917‐cv 
      Atlantica Holdings, Inc. v. Sovereign Wealth Fund Samruk‐Kazyna JSC 
                                                      
 1                         UNITED STATES COURT OF APPEALS 
 2                                FOR THE SECOND CIRCUIT 
 3                                                    
 4                                        August Term 2014 
 5                                                    
 6                 (Argued: April 24, 2015               Decided: February 3, 2016) 
 7                                                    
 8                                           No. 14‐917‐cv 
 9                                                    
10                          –––––––––––––––––––––––––––––––––––– 
11                                                    
12        ATLANTICA HOLDINGS, INC., ALLAN KIBLISKY, JACQUES GLIKSBERG, BALTICA 
13             INVESTMENT HOLDING, INC., BLU FUNDS, INC., ANTHONY KIBLISKY, 
14                                                    
15                                        Plaintiffs‐Appellees, 
16                                                    
17                                                 ‐v.‐ 
18                                                    
19    SOVEREIGN WEALTH FUND SAMRUK‐KAZYNA JSC, A/K/A NATIONAL WELFARE FUND 
20                                        SAMRUK‐KAZYNA, 
21                                                    
22                                       Defendant‐Appellant. 
23                                                    
24                          –––––––––––––––––––––––––––––––––––– 
25     
26    Before:       WESLEY, LIVINGSTON, and CHIN, Circuit Judges. 
27     
28           Defendant,  a  Kazakhstani  sovereign  wealth  fund  that  allegedly  misled 
29    Plaintiffs  regarding  the  value  of  its  subsidiary’s  securities  in  violation  of 
30    Sections 10(b)  and  20(a)  of  the  Securities  Exchange  Act  of  1934,  appeals  from  a 
31    March 10, 2014 order of the United States District Court for the Southern District 
32    of  New  York  (Jesse  M.  Furman,  Judge)  denying  its  motion  to  dismiss  based  on 
33    sovereign  immunity  and  lack  of  personal  jurisdiction.    The  district  court 
34    concluded  that  Defendant  is  not  immune  under  the  Foreign  Sovereign 
                                                           1 
       
 1    Immunities Act of 1976’s (“FSIA’s”) commercial‐activity exception, and that the 
 2    FSIA  authorizes  personal  jurisdiction  over  Defendant.    On  appeal,  Defendant 
 3    argues  that  the  district  court  erred  in  rejecting  its  claim  of  sovereign  immunity 
 4    and  in  neglecting  to  analyze  whether  exercising  personal  jurisdiction  over  it 
 5    would  comport  with  due  process.    We  affirm  the  district  court’s  sovereign 
 6    immunity holding and decline to exercise jurisdiction over Defendant’s personal 
 7    jurisdiction challenge. 
 8     
 9           AFFIRMED IN PART, DISMISSED IN PART. 
10     
11                                                JOSEPH  D.  PIZZURRO  (Jonathan  J.  Walsh, 
12                                                Kevin  A.  Meehan,  on  the  brief),  Curtis, 
13                                                Mallet‐Prevost,  Colt  &  Mosle  LLP,  New 
14                                                York, NY, for Defendant‐Appellant. 
15     
16                                                BRETT  D.  JAFFE  (Jennifer  S.  Kozar,  James  S. 
17                                                D’Ambra,  Jr.,  on  the  brief),  Alston  &  Bird 
18                                                LLP, New York, NY, for Plaintiffs‐Appellees. 
19                                                 
20                                                 
21    DEBRA ANN LIVINGSTON, Circuit Judge: 

22           This interlocutory appeal presents a question of first impression: whether 

23    the  Foreign  Sovereign  Immunities  Act  of  1976  (“FSIA”),  Pub.  L.  No.  94‐583,  90 

24    Stat.  2891,  immunizes  an  instrumentality  of  a  foreign  sovereign  against  claims 

25    that it violated federal securities laws by making misrepresentations outside the 

26    United  States  concerning  the  value  of  securities  purchased  by  investors  within 

27    the  United  States.    Plaintiffs‐Appellees  Atlantica  Holdings,  Inc.  (“Atlantica”); 

28    Baltica Investment Holding, Inc. (“Baltica”); Blu Funds, Inc. (“Blu Funds”); Allan 



                                                    2 
       
 1    and  Anthony  Kiblisky  (the  “Kibliskys”);  and  Jacques  Gliksberg  (“Gliksberg”) 

 2    (collectively, “Plaintiffs”) brought this action in the United States District Court 

 3    for  the  Southern  District  of  New  York,  alleging  that  Defendant‐Appellant 

 4    Sovereign  Wealth  Fund  Samruk‐Kazyna  JSC  (“SK  Fund”),  a  sovereign  wealth 

 5    fund  of  the  Republic  of  Kazakhstan,  misrepresented  the  value  of  certain  notes 

 6    (the “Subordinated Notes”) issued by non‐party BTA Bank JSC (“BTA Bank”), a 

 7    Kazakhstani corporation majority‐owned by SK Fund, in connection with a 2010 

 8    restructuring of BTA Bank’s debt.  Plaintiffs seek to hold SK Fund liable for these 

 9    misrepresentations under Sections 10(b) and 20(a) of the Securities Exchange Act 

10    of 1934 (the “Exchange Act”), Pub. L. No. 73‐291, 48 Stat. 881 (codified in relevant 

11    part at 15 U.S.C. §§ 78j(b), 78t(a)).   

12           The  district  court  (Jesse  M.  Furman,  Judge)  held  that  the  FSIA  furnished 

13    both  subject‐matter  jurisdiction  over  Plaintiffs’  claims  and  personal  jurisdiction 

14    over SK Fund, and therefore denied SK Fund’s motion to dismiss.  We agree with 

15    the district court that SK Fund is not immune from suit under the FSIA because 

16    Plaintiffs’  claims  are  “based  upon  . . .  an  act  outside  the  territory  of  the  United 

17    States” that “cause[d] a direct effect in the United States.” 28 U.S.C. § 1605(a)(2).  

18    We  further  decline  to  exercise  appellate  jurisdiction  to  consider  SK  Fund’s 



                                                     3 
       
 1    argument  that  the  district  court  could  not  exercise  personal  jurisdiction  over  it 

 2    consistent with due process.  Accordingly, we affirm the appealed‐from order in 

 3    part and dismiss the balance of SK Fund’s appeal. 

 4                                                     BACKGROUND1 

 5               SK Fund, a  joint‐stock  company  wholly  owned  by  the government  of  the 

 6    Republic  of  Kazakhstan,  is  the  majority  owner  of  BTA  Bank,  a  Kazakhstani 

 7    corporation.  In February 2009, SK Fund acquired 75.1% of BTA Bank’s common 

 8    stock  by  making  a  $1.5  billion  investment  in  the  bank.    Shortly  thereafter,  in 

 9    April 2009, BTA Bank announced that it had ceased principal payments on all of 

10    its  outstanding  financial  obligations.    Atlantica  and  Baltica,  each  a  Panamanian 

11    investment  fund,  were  creditors  of  BTA  Bank,  having  purchased  certain  of  its 

12    outstanding  debt  securities.    These  securities  could  only  be  held  in  accounts 

13    maintained  in  specific  clearing  systems,  access  to  which  is  generally  limited  to 

14    large financial institutions (“Direct Participants”).  However, Direct Participants 

15    could hold BTA Bank securities for either their own account or their customers’ 




                                                    
                The facts in this section are drawn from Plaintiffs’ amended complaint as well 
                 1

      as  affidavits  submitted  by  SK  Fund  in  connection  with  its  motion  to  dismiss.    See 
      Robinson v. Gov’t of Malaysia, 269 F.3d 133, 140 n.6 (2d Cir. 2001).  

                                                            4 
       
 1    benefit.  Atlantica and Baltica were customers of UBS Financial Services (“UBS”), 

 2    a large financial institution that was evidently a Direct Participant.   

 3           After  ceasing  to  make  principal  payments  on  its  outstanding  securities, 

 4    BTA  Bank  undertook  a  restructuring  of  its  capital  structure  in  2010  (the  “2010 

 5    Restructuring”).  In connection with the 2010 Restructuring, BTA Bank issued a 

 6    600‐plus‐page information memorandum (the “Information Memorandum”) that 

 7    incorporated  by  reference  a  deed  of  undertaking  executed  by  SK  Fund  (the 

 8    “Deed of Undertaking”).  The Information Memorandum was made available to 

 9    BTA Bank’s existing creditors on its website.  An individual seeking to access the 

10    document  was  required  to  certify  that  he  or  she  (1) was  located  outside  the 

11    United  States  and  was  not  a  resident  of  the  United  States,  i.e.,  not    a  “U.S. 

12    person”;  or  (2)  was an  “accredited  investor,”  as  defined  in  Rule  501(a)  of  SEC 

13    Regulation D, 17 C.F.R. § 230.501(a), or a “qualified institutional buyer” (“QIB”), 

14    as  defined  in  SEC  Rule  144A,  17  C.F.R.  § 230.144A.    J.A.  161.    According  to 

15    Plaintiffs,  SK  Fund’s  “dominance  of  and  control  over  BTA  Bank,  .  .  .  and  the 

16    inclusion in the Information Memorandum of certain statements from S‐K Fund 

17    by  reference  establish  that  S‐K  Fund  was  involved  in  the  production  of  the 

18    Information Memorandum and was aware of its contents.”  J.A. 47.    



                                                   5 
       
 1           The  Information  Memorandum  described  the  terms  of  the  2010 

 2    Restructuring.  SK Fund would receive additional equity in BTA Bank, becoming 

 3    an  80%  owner.    Preexisting  holders  of  BTA  Bank’s  debt  would  receive,  in 

 4    exchange  for  their  old  securities,  new  ones,  including  the  Subordinated  Notes.  

 5    Like BTA Bank’s old securities, the new ones issued in connection with the 2010 

 6    Restructuring could be held only by Direct Participants.  Again, however, Direct 

 7    Participants  could  hold  the  new  securities  either  for  their  own  accounts  or  for 

 8    their customers’ benefit.  The new securities were subject to transfer restrictions.  

 9    In particular, because they would not be registered under United States securities 

10    laws, they could be transferred only to non–U.S. persons or QIBs in transactions 

11    exempt  from  this  country’s  registration  requirements.    See  1  Louis  Loss  et  al., 

12    Fundamentals  of  Securities  Regulation  582–83  (6th  ed.  2011).    Interests  in  the  new 

13    securities  could  be  transferred  on  the  books  of  a  Direct  Participant,  but  such 

14    transfers were subject to the same restrictions.    

15           As required for the 2010 Restructuring to become effective, it was initially 

16    approved  by  BTA  Bank’s  creditors  in  May  2010  and  then  by  a  court  in 

17    Kazakhstan  in  July  2010.    As  creditors,  Atlantica  and  Baltica  committed  to 

18    participate  in  the  2010  Restructuring—i.e.,  to  accept  Subordinated  Notes  in 



                                                    6 
       
 1    exchange for their existing securities—by communicating with their broker in the 

 2    Miami  office  of  UBS.    Atlantica  and  Baltica  later  acquired  additional 

 3    Subordinated  Notes  on  the  secondary  market  between  September  2010  and 

 4    October 2012, and the other Plaintiffs, who had not previously been creditors of 

 5    BTA  Bank,  acquired  Subordinated  Notes  on  the  secondary  market  as  well:  Blu 

 6    Funds  made  its  investment  in  April  2012,  the  Kibliskys  made  theirs  in  January 

 7    2011,  and  Gliksberg  made  several  purchases  between  September  2010  and  May 

 8    2011.    Blu  Funds,  like  Atlantica  and  Baltica,  is  a  Panamanian  investment  fund; 

 9    the Kibliskys live in Miami, and Gliksberg lives in Highland Park, Illinois.  

10           Plaintiffs’  secondary‐market  purchases  were  all  made  through  UBS’s 

11    Miami office, which sent Plaintiffs’ orders to its broker‐dealer in New York using 

12    funds from Plaintiffs’ UBS accounts.  The orders were filled, and the transactions 

13    completed, in New York.  Plaintiffs allege that BTA Bank and SK Fund marketed 

14    the  Subordinated  Notes  “extensively  in  the  United  States,  and  directed  that 

15    marketing  to  U.S.  investors,”  J.A.  44;  in  particular,  the  complaint  avers  that  SK 

16    Fund sent representatives to the United States, in the district court’s words, “to 

17    meet  with  investors  and  to  assure  them  of  the  health  of  BTA  Bank’s  balance 

18    sheet.”  Atlantica Holdings, Inc. v. Sovereign Wealth Fund Samruk‐Kazyna JSC, 2 F. 



                                                    7 
       
 1    Supp.  3d  550,  554  (S.D.N.Y.  2014).    These  efforts  were  successful,  according  to 

 2    Plaintiffs: a BTA Bank PowerPoint presentation from January 2012 indicates that 

 3    United States investors held 17% of the Subordinated Notes.   

 4           Plaintiffs claim to have made their investments in the Subordinated Notes 

 5    in  reliance  on  a  number  of  misrepresentations  contained  in  the  Information 

 6    Memorandum and made subsequently by SK Fund and BTA Bank.  Principally, 

 7    the Information Memorandum—including the portion describing the obligations 

 8    undertaken  by  SK  Fund  in  the  Deed  of  Undertaking—stated  that  BTA  Bank 

 9    would  not  pay  SK  Fund  any  dividends  on  its  equity  holdings  until  the  bank’s 

10    newly  issued  securities,  including  the  Subordinated  Notes,  were  paid  in  full.  

11    This representation, in addition to other financial disclosures in the Information 

12    Memorandum,  was  allegedly  false  in  light  of  a  complex,  undisclosed  series  of 

13    transactions  between  BTA  Bank  and  SK  Fund  (the  “Negative  Carry  Swap”) 

14    pursuant  to  which  BTA  Bank  paid  interest  on  SK  Fund  deposits  at  a  rate 

15    significantly higher than BTA Bank was earning on bonds it had purchased from 

16    SK  Fund.    According  to  Plaintiffs,  the  Negative  Carry  Swap  resulted  in  SK 

17    Fund’s effectively “siphon[ing] hundreds of millions of dollars from BTA Bank at 

18    the expense of other creditors.”  J.A. 20–21. 



                                                   8 
       
 1           The Negative Carry Swap began to come to light in May 2011, when BTA 

 2    Bank  issued  an  investor  presentation  disclosing  that  it  was  paying  more  on  its 

 3    liabilities than it was taking in on its assets, and when the investment bank J.P. 

 4    Morgan published a research report disclosing additional details of BTA Bank’s 

 5    asset‐liability  yield  mismatch.    As  a  result  of  these  disclosures,  the  value  of  the 

 6    Subordinated Notes decreased to less than 40% of face value by June 2011, and 

 7    then to less than 10% of face value by January 2012.   

 8           Between  July  2011  and  December  2011,  following  the  initial  round  of 

 9    disclosures  regarding  the  Negative  Carry  Swap,  high‐ranking  SK  Fund  officers 

10    made  a  number  of  public  statements  to  American  press  outlets,  including 

11    Bloomberg, seeking to “prop up” the value of BTA Bank’s securities by assuring 

12    investors that SK Fund would guarantee BTA Bank’s ongoing viability.  J.A. 53–

13    54.    Plaintiffs  allege  that  these  statements,  too,  were  false  or  misleading:  BTA 

14    Bank eventually defaulted on its debt in January 2012, less than eighteen months 

15    after  the  2010  Restructuring.    BTA  Bank  then  went  through  a  second 

16    restructuring  (the  “2012  Restructuring”),  pursuant  to  which  SK  Fund  gained  a 

17    97% ownership interest in the bank.   




                                                     9 
       
 1           Plaintiffs  allege  that  BTA  Bank  made  additional  false  or  misleading 

 2    statements  in  2012,  after  its  default.    In  PowerPoint  presentations  prepared  in 

 3    connection  with  the  2012  Restructuring,  BTA  Bank  failed to  disclose  its  liability 

 4    on  instruments  called  “recovery  units,”  which  it  had  issued  to  some  creditors 

 5    during  the  2010  Restructuring.    These  recovery  units  entitled  holders  to 

 6    participate pari passu with BTA Bank’s senior creditors in the event that the bank 

 7    defaulted.  When the market eventually learned of these previously undisclosed 

 8    senior liabilities, the value of the Subordinated Notes held by Plaintiffs plunged 

 9    even further.   

10           Plaintiffs commenced this action in the United States District Court for the 

11    Southern  District  of  New  York  on  December  5,  2012,  and  filed  an  amended 

12    complaint  (the  “complaint”)  on  April  4,  2013.    The  complaint  asserts  claims 

13    under  Sections 10(b)  and  20(a)  of  the  Exchange  Act  against  SK  Fund;  because 

14    BTA Bank was bankrupt at the time, Plaintiffs did not sue BTA Bank, although  

15    they  later  brought  a  separate  action  against  it,  which  is  now  also  before  Judge 

16    Furman in the Southern District.  On May 6, 2013, SK Fund moved to dismiss the 

17    complaint  in  its  entirety  for  lack  of  subject‐matter  jurisdiction  under  the  FSIA, 




                                                  10 
       
 1    lack  of  personal  jurisdiction,  failure  to  state  a  claim,  and  failure  to  plead  fraud 

 2    with particularity.   

 3           On March 10, 2014, the district court issued an opinion denying the bulk of 

 4    SK  Fund’s  motion.    Atlantica  Holdings,  2  F.  Supp.  3d  550.    With  respect  to  the 

 5    FSIA, the district court held that it had subject‐matter jurisdiction under both the 

 6    first  and  third  clauses  of  the  statute’s  “commercial‐activity  exception,”  which 

 7    provide,  respectively,  that  a  foreign  state  is  not  immune  from  suit  in  actions 

 8    “based  upon”  the  state’s  commercial  activity  in  the  United  States  or  in  actions 

 9    “based upon” its commercial activity outside the United States that has a “direct 

10    effect”  in  the  United  States.    28  U.S.C.  § 1605(a)(2).    In  a  footnote,  the  district 

11    court  concluded  that  because  the  FSIA  authorizes  personal  jurisdiction  over  a 

12    foreign  state  whenever  it  is  not  immune  from  suit,  see  28  U.S.C.  §  1330(b),  the 

13    conclusion that SK Fund was not immune under the FSIA’s commercial‐activity 

14    exception  also  meant  that  the  district  court  could  exercise  personal  jurisdiction 

15    over SK Fund.  See Atlantica Holdings, 2 F. Supp. 2d at 559 n.5. 

16           With respect to the merits of Plaintiffs’ claims, the district court concluded 

17    that Plaintiffs (1) had adequately alleged a domestic securities transaction under 

18    Morrison v. National Australia Bank, 561 U.S. 247 (2010), and Absolute Activist Value 



                                                     11 
       
 1    Master  Fund  Ltd.  v.  Ficeto,  677  F.3d  60  (2d  Cir.  2012),  and  (2)  had  adequately 

 2    alleged  reasonable  reliance  on  SK  Fund’s  alleged  misstatements  and  omissions.  

 3    See Atlantica Holdings, 2 F. Supp. 3d at 559–62.  However, because only Blu Funds 

 4    and  Atlantica  had  purchased  Subordinated  Notes  after  July  2011,  the  other 

 5    Plaintiffs  could  not  have  relied  on  any  statements  from  July  2011  or  later  in 

 6    deciding  to  invest;  accordingly,  the  district  court  dismissed  those  Plaintiffs’ 

 7    claims related to those statements.  Id. at 562.2  The court also rejected SK Fund’s 

 8    arguments that Plaintiffs had not adequately alleged loss causation, had failed to 

 9    plead scienter with particularity, and had not adequately alleged control‐person 

10    liability under Section 20(a) of the Exchange Act.  Id. at 563. 

11               The  denial  of  a  motion  to  dismiss  on  sovereign  immunity  grounds  is  an 

12    immediately appealable collateral order, see Rogers v. Petroleo Brasileiro, S.A., 673 

13    F.3d 131, 136 (2d Cir. 2012), and SK Fund filed a timely notice of appeal from the 

14    district  court’s  order  on  March  25,  2014.    SK  Fund  also  sought  a  certificate  of 

15    appealability  pursuant  to  28  U.S.C.  §  1292(b)  with  respect  to  the  district  court’s 

                                                    
      2 The district court opinion states broadly that “[t]o the extent the Amended Complaint 
      can be read to state claims arising out of statements in 2011 or later on behalf of Baltica 
      and  the  individual  plaintiffs,  therefore,  such  claims  are  dismissed.”    Id.  at  562.    The 
      complaint alleges misstatements by SK Fund in 2011 beginning only in July of that year, 
      after  the  purchases  by  the  Kibliskys  and  Gliksberg,  the  last  of  which  occurred  in 
      January and May 2011, respectively.  

                                                       12 
       
 1    Morrison  holding,  which  the  district  court  granted  on  May  9,  2014.    Atlantica 

 2    Holdings,  Inc.  v.  Sovereign  Wealth  Fund  Samruk‐Kazyna  JSC,  No.  12‐cv‐8852,  2014 

 3    WL 1881075 (S.D.N.Y. May 9, 2014).  On July 28, 2014, however, a panel of this 

 4    Court  denied  leave  to  appeal  the  Morrison  issue.    In  light  of  that  decision,  the 

 5    only issues argued by the parties on appeal are (1) whether the FSIA immunizes 

 6    SK  Fund  against  Plaintiffs’  claims  and  (2) whether  the  district  court  may 

 7    properly exercise personal jurisdiction over SK Fund. 

 8                                          DISCUSSION 

 9                                                  I. 

10           The FSIA “provides the ‘sole basis’ for obtaining jurisdiction over a foreign 

11    sovereign  in  the  United  States.”    Republic  of  Argentina  v.  Weltover,  504  U.S.  607, 

12    611  (1992)  (quoting  Argentine  Republic  v.  Amerada  Hess  Shipping  Corp.,  488  U.S. 

13    428,  434–39  (1989)).    Under  the  FSIA,  a  “foreign  state”  is  “immune  from  the 

14    jurisdiction”  of  state  and  federal  courts  in  the  United  States  unless  one  of  a 

15    number  of  statutory  exceptions  applies.    28  U.S.C.  §  1604;  see  id.  §§  1605–1607 

16    (providing  exceptions).    Federal  courts  have  subject‐matter  jurisdiction  over  an 

17    action against a foreign state if, and only if, one of those exceptions applies.  Id. 

18    § 1330(a).    Here,  Plaintiffs  concede  that  SK  Fund  qualifies  as  a  foreign  state  for 



                                                    13 
       
 1    FSIA purposes.  See id. § 1603(a) (providing that an “agency or instrumentality” 

 2    of  a  foreign  state  is  a  “foreign  state”);  id.  §  1603(b)  (providing  that  a  majority‐

 3    owned  corporation formed  under  the  laws  of  the  foreign state  is  an  “agency or 

 4    instrumentality” of a foreign state).  Therefore, the question whether the district 

 5    court  had  subject‐matter  jurisdiction  depends  on  whether  one  of  the  FSIA’s 

 6    exceptions to immunity applies. 

 7           “The single most important exception to foreign state immunity under the 

 8    FSIA,” Hanil  Bank  v.  P.T.  Bank  Negara  Indon.  (Persero),  148 F.3d  127, 130  (2d  Cir. 

 9    1998), and the only one at issue in this case, is the commercial‐activity exception.  

10    This exception, which contains three independent clauses, provides that a foreign 

11    state is not immune from jurisdiction “in any case” in which: 

12           the action is based [1] upon a commercial activity carried on in the 
13           United  States  by  the  foreign  state;  or  [2]  upon  an  act  performed  in 
14           the  United  States  in  connection  with  a  commercial  activity  of  the 
15           foreign state elsewhere; or [3] upon an act outside the territory of the 
16           United States in connection with a commercial activity of the foreign 
17           state  elsewhere  and  that  act  causes  a  direct  effect  in  the  United 
18           States. 

19    28 U.S.C. § 1605(a)(2).  Plaintiffs argue, and the district court held, that SK Fund 

20    is  not  immune  from  jurisdiction  because  both  the  first  and  third  clauses  of  the 

21    commercial‐activity  exception  apply  in  this  case.    See  Atlantica  Holdings,  2  F. 

22    Supp. 3d at 557–59.  Because we agree with Plaintiffs and the district court that 
                                                     14 
       
 1    the  third  clause  applies,  we  do  not  reach  the  parties’  arguments  regarding  the 

 2    first clause. 

 3           The  third  clause  of  the  commercial‐activity  exception  is  known  as  the 

 4    “direct‐effect  clause.”    Under  the  direct‐effect  clause,  a  foreign  state  is  not 

 5    immune from jurisdiction if the plaintiff’s “lawsuit is (1) ‘based upon . . . an act 

 6    outside the territory of the United States’; (2) that was taken ‘in connection with a 

 7    commercial  activity’  of  [the  foreign  state]  outside  this  country;  and  (3)  that 

 8    ‘cause[d] a direct effect in the United States.’”  Weltover, 504 U.S. at 611 (first and 

 9    third alterations in original) (quoting 28 U.S.C. § 1605(a)(2)).  SK Fund primarily 

10    argues (1) that the district court misperceived what Plaintiffs’ claims are “based 

11    upon,”  and  (2)  that the  actions  upon  which  Plaintiffs’  claims  are  actually  based 

12    did  not  “cause[]  a  direct  effect  in  the  United  States.”    We  address  these  two 

13    arguments  in  turn.    Because  the  district  court  based  its  decision  on  undisputed 

14    facts  drawn  from  Plaintiffs’  complaint  and  SK  Fund’s  evidentiary  submissions, 

15    our  review  is  de  novo.    See  Virtual  Countries,  Inc.  v.  Republic  of  South  Africa,  300 

16    F.3d 230, 235 (2d Cir. 2002). 




                                                      15 
       
 1                                                     A. 

 2               The Supreme Court has explained that, within the meaning of § 1605(a)(2), 

 3    “an action is ‘based upon’ the ‘particular conduct’ that constitutes the ‘gravamen’ 

 4    of the suit.”  OBB Personenverkehr AG v. Sachs, 136 S. Ct. 390, 396 (2015) (quoting 

 5    Saudi  Arabia  v.  Nelson,  507  U.S.  349,  357  (1993)).3    “Rather  than  individually 

 6    analyzing  each  of  the  [Plaintiffs’]  causes  of  action,  we  zero[]  in  on  the  core  of 

 7    their suit . . . .”  Id.  Sachs, handed down just this Term, describes the “gravamen” 

 8    as the “basis” or “foundation” of a claim, i.e., “those elements . . . that, if proven, 

 9    would  entitle  a  plaintiff  to  relief.”    Id.  at  395  (quoting  Nelson,  507  U.S.  at  357).  

10    Thus, suits for personal injuries sustained at a railway station in Austria, see id. at 

11    396,  or  in  a  prison  in  Saudi  Arabia,  see  Nelson,  507  U.S.  at  352‐54,  358,  rest  on 

12    conduct  that  “plainly  occurred  abroad.”    Sachs,  136  S.  Ct.  at  396.    In  this  case, 

13    identifying the “gravamen” of Plaintiffs’ complaint is straightforward.  Plaintiffs’ 

14    core claim is that they were misled as to the value of the Subordinated Notes by 

15    certain misrepresentations made by SK Fund and BTA Bank.  So the gravamen of 

16    Plaintiffs’  complaint  is  those  misrepresentations.    See  Black’s  Law  Dictionary  817 


                                                    
                 We  have  applied  Nelson’s  understanding  of  §  1605(a)(2)’s  “based  upon” 
                 3

      requirement in the context of the third clause of that provision.  See Kensington Int’l Ltd. 
      v. Itoua, 505 F.3d 147, 155 (2d Cir. 2007).  

                                                       16 
       
 1    (10th  ed.  2014)  (defining  “gravamen”  as  “[t]he  substantial  point  or  essence  of  a 

 2    claim, grievance, or complaint”).  

 3           SK  Fund  disputes  whether  statements  made  by  BTA  Bank  in  investor 

 4    presentations and in the Information Memorandum may properly be attributed 

 5    to it for jurisdictional purposes.  See First Nat’l City Bank v. Banco Para El Comercio 

 6    Exterior  de  Cuba,  462  U.S.  611,  623‐28  (1983)  (establishing  presumption  that 

 7    “government  instrumentalities  established  as  juridical  entities  distinct  and 

 8    independent  from  their  sovereign  should  normally  be  treated  as  such”).    To  be 

 9    sure, Plaintiffs seeking jurisdiction under the FSIA must allege facts sufficient to 

10    establish an exception to sovereign immunity under the FSIA.  See Robinson, 269 

11    F.3d at 140‐41.  In this case, however, insofar as BTA Bank’s statements constitute 

12    part of the “gravamen” of the complaint, Plaintiffs have advanced a Section 20(a) 

13    “control  person”  theory  which,  if  proven,  “would  entitle  [them]  to  relief”  from 

14    SK Fund on the basis of BTA Bank’s alleged misrepresentations.  Sachs, 136 S. Ct. 

15    at  395;  see  15  U.S.C.  §  78t(a)  (holding  liable  any  person  “who,  directly  or 

16    indirectly,  controls  any  person  liable  under  any  provision  of  this  chapter  or  of 

17    any  rule  or  regulation  thereunder”).    The  district  court  rejected  SK  Fund’s 




                                                  17 
       
 1    challenge  to  the  sufficiency  of  Plaintiffs’  Section  20(a)  “control”  allegations  in  a 

 2    portion of its ruling not before us on appeal.   

 3           Thus, we need not reach the question whether Plaintiffs have shown that 

 4    BTA Bank is SK Fund’s “alter ego,” see U.S. Fid. & Guar. Co. v. Braspetro Oil Servs. 

 5    Co., 199 F.3d 94, 98 (2d Cir. 1999) (per curiam) (“Under certain circumstances, the 

 6    acts of a state’s ‘alter ego’ may be attributed to the state in determining whether § 

 7    1605(a)(2)  applies.”),  so  as  to  recover  under  their  Section  10(b)  theory.    See  17 

 8    C.F.R.  §  240.10b‐5(b)  (holding  liable  any  person  who  “make[s]  any  untrue 

 9    statement of material fact”); Janus Capital Grp., Inc. v. First Derivative Traders, 131 

10    S.  Ct.  2296,  2301  (2011)  (reiterating  Section  10(b)’s  requirement  that  defendant 

11    “make”  the  actionable  misrepresentation).    Sachs  makes  clear  that  in  assessing 

12    whether  an  action  is  “based  upon”  acts  outside  the  United  States,  for  FSIA 

13    purposes, we look not to the analysis of each individual claim, but to the overall 

14    question  where  a  lawsuit’s  foundation  is  geographically  based.    See  Sachs,  136  S. 

15    Ct. at 396 (“[In Nelson,] we did not undertake such an exhaustive claim‐by‐claim, 

16    element‐by‐element  analysis  of  [Plaintiffs’]  16  causes  of  action,  nor  did  we 

17    engage in the choice‐of‐law analysis that would have been a necessary prelude to 




                                                    18 
       
 1    such  an  undertaking.”).    And  here,  the  parties  agree  that  all  the 

 2    misrepresentations at issue occurred outside the United States.  

 3               For these reasons, we conclude that Plaintiffs’ claims against SK Fund are 

 4    “based  upon”  (at  least)  the  misrepresentations  alleged  in  their  complaint.4    SK 

 5    Fund  does  not  dispute  that  those  misrepresentations  were  made  outside  the 

 6    United States.  See Appellant’s Br. at 14 (“Plaintiffs cite certain statements made 

 7    by BTA Bank and SK Fund in Kazakhstan . . . .”) (emphasis added).  Nor does SK 

 8    Fund  dispute  that  they  were  made  in  connection  with  a  commercial  activity  of 

 9    SK Fund outside this country.  Accordingly, this action is “based upon . . . an act 

10    outside the territory of the United States in connection with a commercial activity 

11    of  [SK  Fund]  elsewhere,”  and  the  only  question  remaining  is  whether  “that  act 

12    cause[d] a direct effect in the United States.”  28 U.S.C. § 1605(a)(2).   

13                                                     B. 

14               Plaintiffs argue, and the district court held, that losses suffered by United 

15    States  investors  in  the  Subordinated  Notes  as  a  result  of  SK  Fund’s  alleged 


                                                    
               The district court identified other acts that Plaintiffs’ claims are “based upon,” 
                 4

      and SK Fund raises several objections to this portion of the court’s analysis.  We do not 
      reach these objections given our conclusions (1) that this action is based upon (at least) 
      the  misrepresentations  alleged  in  the  complaint,  and  (2)  that  those  misrepresentations 
      had a “direct effect” in the United States.  See infra section I.B. 

                                                       19 
       
 1    misrepresentations about those securities’ value qualify as a “direct effect” in this 

 2    country.  See Atlantica Holdings, 2 F. Supp. 3d at 558.  We agree. 

 3                                                   1. 

 4           In order to be “direct,” an effect need not be “substantial” or “foreseeable,” 

 5    but  rather  must  simply  “follow[]  ‘as  an  immediate  consequence  of  the 

 6    defendant’s . . . activity.’”  Weltover, 504 U.S. at 618 (second alteration in original) 

 7    (quoting  Weltover,  Inc.  v.  Republic  of  Argentina,  941  F.2d  145,  152  (2d  Cir.  1991)).  

 8    In Weltover, the Supreme Court held that Argentina’s nonpayment of funds into a 

 9    New  York  bank  account  that  had  been  designated  as  the  place  of  payment  on 

10    certain  bonds  issued  by  that  country  caused  a  direct  effect  in  the  United  States 

11    because “[m]oney that was supposed to have been delivered to [the] New York 

12    bank  for  deposit  was  not  forthcoming.”    504  U.S.  at  619.    Based  on  Weltover’s 

13    holding,  courts  have  consistently  held  that,  in  contract  cases,  a  breach  of  a 

14    contractual  duty  causes  a  direct  effect  in  the  United  States  sufficient  to  confer 

15    FSIA jurisdiction so long as the United States is the place of performance for the 

16    breached duty.   See,  e.g.,  Rogers,  673 F.3d at 139–40;  Hanil  Bank,  148  F.3d  at 132; 

17    Commercial Bank of Kuwait v. Rafidain Bank, 15 F.3d 238, 241 (2d Cir. 1994); see also 

18    Odhiambo v. Republic of Kenya, 764 F.3d 31, 40 (D.C. Cir. 2014). 



                                                     20 
       
 1               Here, of course, Plaintiffs are asserting tort claims, not contract claims.  “In 

 2    tort,” we have reasoned, “the analog to contract law’s place of performance is the 

 3    locus of the tort.”  Antares Aircraft, L.P. v. Federal Republic of Nigeria, 999 F.2d 33, 

 4    36  (2d  Cir.  1993).    A  tort’s  locus—also  known  as  the  locus  delicti,  or  “place  of 

 5    wrong”5—is the place “where the last event necessary to make an actor liable for 

 6    an  alleged  tort  takes  place.”    Restatement  of  Conflict  of  Laws  § 377  (1934) 

 7    [hereinafter  First  Restatement].    And,  “[s]ince  a  tort  action  traditionally  has  not 

 8    been  viewed  as  complete  until  the  plaintiff  suffers  injury  or  loss,”  the  cause  of 

 9    action  has  generally  “been  considered  to  arise  at  the  place  where  this  damage 

10    was sustained.”  Sack v. Low, 478 F.2d 360, 365 (2d Cir. 1973); see, e.g., Christopher 

                                                    
                Traditionally, identifying a tort’s locus has been important primarily in choice‐
                 5

      of‐law analysis, where the rule of lex loci delicti held that “tort liability is governed . . . by 
      the law of the place where the alleged tort was committed.”  Vanity Fair Mills, Inc. v. T. 
      Eaton Co., 234 F.2d 633, 639 (2d Cir. 1956).  Most jurisdictions’ choice‐of‐law rules have, 
      over  the  last  half‐century,  abandoned  this  “bright‐line”  rule  “in  favor  of  more  subtle 
      and  flexible  inquiries”  aimed  at  identifying  the  forum  with  the  most  significant 
      connection to the parties’ dispute.  Parkcentral Global Hub Ltd. v. Porsche Auto. Holdings 
      SE, 763 F.3d 198, 220 (2d Cir. 2014) (Leval, J., concurring); compare, e.g., Restatement of 
      Conflict of Laws §§ 377–390 (1934), with Restatement (Second) of Conflict of Laws § 145 
      (1971).    However,  the  fact  that  choice‐of‐law  rules  no  longer  depend  entirely  on  the 
      locus of the tort does not alter our task in this FSIA case, which is to determine whether 
      SK  Fund’s  alleged  misrepresentations  caused  a  direct  effect  in  the  United  States.  
      Regardless  of  trends  in  choice‐of‐law  doctrine,  it  has  remained  the  case  that,  for  FSIA 
      purposes,  we  have  found  a  direct  effect  (at  least)  at  “the  locus  of  the  tort.”    Antares 
      Aircraft,  999  F.2d  at  36.    We  therefore  draw  on  the  body  of  law  developed  primarily 
      under  the  lex  loci  delicti  rule  in  order  to  identify  the  locus  of  SK  Fund’s  alleged 
      misrepresentations.  

                                                       21 
       
 1    A. Whitlock, Myth of Mess? International Choice of Law in Action, 84 N.Y.U. L. Rev. 

 2    719, 724–25 (2009) (“The First Restatement defines the place of wrong as ‘the state 

 3    where  the  last  event  necessary  to  make  an  actor  liable  for  an  alleged  tort  takes 

 4    place.’  Usually this is the location where the plaintiff was injured, since liability 

 5    does not arise without injury.” (footnotes omitted) (quoting First Restatement § 

 6    377)).    Thus,  a determination  that a tort’s  locus  is  the  United  States  is,  in  effect, 

 7    often  a  determination  that  the  plaintiff  has  been  injured  in  this  country  by  the 

 8    defendant’s tortious actions—meaning that those actions caused a “direct effect” 

 9    (the  plaintiff’s  injury)  in  this  country.    As  a  result,  such  a  determination  will 

10    ordinarily  be  sufficient,  if  not  invariably  necessary,  to  confer  FSIA  jurisdiction 

11    under  our  precedents.    See  Antares  Aircraft,  999  F.2d  at  36  (leaving  open  the 

12    possibility  that  even  “a  foreign  tort  may  have  had  sufficient  contacts  with  the 

13    United  States  to  establish  the  requisite  ‘direct  effect’  in  this  country”);  see  also 

14    Hanil  Bank,  148  F.3d  at  133  (noting  that  the  United  States  “need  not  be  the 

15    location where the most direct effect is felt, simply a direct effect”).   

16           We  have  previously  held  that  the  locus  of  an  alleged  misrepresentation 

17    actionable  under  Section  10(b)  is  the  forum  “where  the  loss  is  sustained,  not 

18    where  fraudulent misrepresentations are  made.”   Sack,  478  F.2d at 365  (quoting 



                                                     22 
       
 1    First Restatement § 377 note 4).  In Sack, the defendants to a Section 10(b) claim 

 2    argued  that  it  was  time‐barred.    At  the  time,  there  was  no  federal  statute  of 

 3    limitations for such claims, so courts looked to the law of the forum state—in that 

 4    case, New York.  New York’s “borrowing statute” provides that claims arising in 

 5    another state are governed by that state’s statute of limitations if it is shorter than 

 6    New  York’s.    See  N.Y.C.P.L.R.  §  202.    The  Sack  defendants  argued  that  the 

 7    plaintiffs’  claim  arose  in  Massachusetts,  raising  the  question  of  where  a 

 8    Section 10(b)  claim  arises.    In  answer,  Judge  Friendly  looked  to  the  First 

 9    Restatement  to  identify  the  locus  of  “a  cause  of  action  for  fraud  or  deceit,  the 

10    closest common law analogy to an action under [Section 10(b)].”  478 F.2d at 365.  

11    The First Restatement provides that the locus of a fraud claim is the place where 

12    the  plaintiff  sustains  a  loss.    Id.  at  365–66;  accord,  e.g.,  In  re  Thelen  LLP,  736  F.3d 

13    213,  220  (2d  Cir.  2013).    In  particular,  the  First  Restatement  contains  an 

14    illustration  for  securities‐fraud  claims  that  Judge  Friendly  deemed  “quite 

15    pertinent”: 

16           6.  A,  in  state  X,  owns  shares  in  the  M  company.    B,  in  state  Y, 
17           fraudulently  persuades  A  not  to  sell  the  shares.    The  value  of  the 
18           shares falls.  The place of wrong is X. 

19    Sack, 478 F.2d at 366 (quoting First Restatement § 377 note 4).  On this basis, the 

20    Sack  Court  held  that  an  alleged  misrepresentation  actionable  under  Section 
                                                        23 
       
 1    10(b)—just  like  a  claim  for  common‐law  fraud—arises  “where  its  economic 

 2    impact is felt, normally the plaintiffs’ residence.”  Id.; see also Block v. First Blood 

 3    Assocs.,  988  F.2d  344,  349  (2d  Cir.  1993)  (relying  on  Sack’s  holding  to  conclude 

 4    that a Section 10(b) claim arose in the forum where the plaintiffs resided).   

 5           If the locus of a Section 10(b) claim is the place where the plaintiff suffers 

 6    economic  loss  from  reliance  on  the  defendant’s  misrepresentations,  then  it 

 7    follows that in a securities fraud case, an FSIA direct effect may be felt where the 

 8    plaintiff suffers such loss.  See Antares Aircraft, 999 F.2d at 36 (“In tort, the analog 

 9    to  contract  law’s  place  of  performance  is  the  locus  of  the  tort.”).    To  be  sure, 

10    locating  an  economic  injury  within  the  United  States,  without  more,  will  not 

11    suffice to bring a foreign sovereign within the “commercial activities” exception.  

12    See id. (“[T]he fact that an American individual or firm suffers some financial loss 

13    from  a  foreign  tort  cannot,  standing  alone,  suffice  to  trigger  the  exception.”).6  

14    But  here,  as  the  district  court  correctly  determined,  Plaintiffs  have  adequately 

                                                    
      6  In contrast, as indicated earlier, where an economic injury is more than the mere loss 

      to  an  American  individual  or  firm  from  a  foreign  tort—where  the  economic  injury  is 
      itself  the  “last  event  necessary  to  make  the  actor  liable  for  the  alleged  tort,”  thus 
      locating  the  tort  within  the  United  States,  see  First  Restatement  §  377—the  connection 
      between  the  foreign  sovereign’s  act  and  its  effects  may  often,  if  not  invariably,  be 
      “direct.”  

       
                                                      24 
       
 1    shown  that  SK  Fund  “contemplated  investment  by  United  States  persons”  and 

 2    that  SK  Fund’s  alleged  misrepresentations  caused  a  direct  effect  in  the  United 

 3    States  when  at  least  some  investors  in  the  Subordinated  Notes—including 

 4    Gliksberg  and  the  Kibliskys—suffered  an  economic  loss  in  this  country  as  a 

 5    result  of  those  misrepresentations.    See  Atlantica  Holdings,  2  F.  Supp.  3d  at  558 

 6    (“[A]ccording  to  the  Amended  Complaint,  Defendant  made  a  series  of  false  or 

 7    misleading  statements  about  the  financial  health  of  BTA  Bank  that,  when  the 

 8    dust settled, left holders of the Notes—including many United States investors—

 9    with assets worth less than ten percent of their face value.”).  On such facts, we 

10    have  no  difficulty  concluding  that  Plaintiffs’  loss  “follow[ed]  as  an  immediate 

11    consequence” of SK Fund’s alleged misrepresentations concerning securities that 

12    were marketed in the United States and directed toward United States persons.  

13    Weltover, 504 U.S. at 618 (internal quotation marks omitted).  

14           As noted, Plaintiffs’ amended complaint alleges that the Kibliskys reside in 

15    Miami and that Gliksberg resides in Illinois.  Plaintiffs allege that Gliksberg and 

16    the Kibliskys purchased Subordinated Notes following the 2010 Restructuring in 

17    reliance  on  the  Information  Memorandum,  which  allegedly  included  a  number 

18    of  misrepresentations  about  the  value  of  the  Subordinated  Notes.    They  made 



                                                   25 
       
 1    these  purchases  by  placing  orders  through  their  broker  in  the  Miami  office  of 

 2    UBS.    After  the  falsity  of  SK  Fund’s  alleged  misstatements  was  revealed,  “the 

 3    Subordinated Notes lost substantially all of their value.”  J.A. 61.  Nothing in the 

 4    amended  complaint  or  the  parties’  other  submissions  suggests  that  Gliksberg 

 5    and  the  Kibliskys  were  injured  by  SK  Fund’s  alleged  misstatements  anywhere 

 6    other  than  their  place  of  residence.    The  locus  of  SK  Fund’s  alleged  securities 

 7    fraud, then, was the United States.  See Sack, 478 F.2d at 366; First Restatement § 

 8    377 note 4.  And the fact that the locus of the fraud was the United States means 

 9    (at  least  in  circumstances  where  the  securities  were  also  marketed  here  and,  as 

10    the  district  court  noted,  the  defendant  contemplated  and  acted  to  encourage 

11    investment  by  United  States  persons)  the  direct‐effect  clause  is  satisfied.    See 

12    Antares Aircraft, 999 F.2d at 36.   

13                                                 2. 

14           SK Fund advances three primary arguments against our conclusion, none 

15    of which is persuasive.   

16           First, SK Fund emphasizes that the Plaintiffs other than Gliksberg and the 

17    Kibliskys  are  not  American,  and  therefore  could  not  have  been  injured  in  the 

18    United  States  by  SK  Fund’s  alleged  misrepresentations.    The  import  of  this 



                                                  26 
       
 1    argument  is  not  entirely  clear;  perhaps  SK  Fund  means  to  suggest  that  FSIA 

 2    immunity  must  be  overcome  on  a  plaintiff‐by‐plaintiff  basis,  so  that  even  if  SK 

 3    Fund’s  misrepresentations  had  a  direct  effect  on  Gliksberg  and  the  Kibliskys  in 

 4    the  United  States,  the  other  Plaintiffs’  claims  would  have  to  be  dismissed.  

 5    Regardless,  the  premise  of  SK  Fund’s  argument—that  Plaintiffs  must 

 6    demonstrate  a  direct  effect  on  themselves  in  the  United  States  to  overcome  FSIA 

 7    immunity—is  incorrect;  the  FSIA  requires  only  that  SK  Fund’s  alleged 

 8    misrepresentations had a direct effect in the United States.  In other words, had 

 9    all of the Plaintiffs been foreigners, they could have successfully premised FSIA 

10    jurisdiction on the effect that SK Fund’s alleged misrepresentations had on non‐

11    party United States investors, provided that Plaintiffs could adequately establish 

12    the  existence  of  United States  investors  so  affected.    Cf. Verlinden B.V.  v.  Central 

13    Bank of Nigeria, 461 U.S. 480, 489 (1983) (noting that the FSIA “allow[s] a foreign 

14    plaintiff  to  sue  a  foreign  sovereign  in  the  courts  of  the  United  States,  provided 

15    the substantive requirements of the Act are satisfied”).   

16           This  conclusion—that  an  FSIA  plaintiff  need  only  show  a  direct  effect  on 

17    someone  in  the  United  States, plaintiff  or  not—follows  directly  from  the  text  of 

18    the direct‐effect  clause,  which provides  that a  foreign  state  is  not  immune  from 



                                                   27 
       
 1    jurisdiction where the “action is based . . . upon an act outside the territory of the 

 2    United States . . . and that act causes a direct effect in the United States.”  28 U.S.C. 

 3    § 1605(a)(2) (emphasis added).  Simply put, the statute says that the act on which 

 4    the  plaintiff’s  claims  are  based  must  have  had  a  domestic  effect,  not  that  the 

 5    plaintiff’s  claims  must  be  based  upon  the  act’s  domestic  effect.    Our  case  law, 

 6    moreover,  confirms  this  understanding  of  the  FSIA’s  text.    In  Rafidain  Bank,  15 

 7    F.3d  238,  a  Kuwaiti  bank  sued  two  Iraqi  banks  for  breaching  certain  loan 

 8    agreements.    This  Court  found  jurisdiction  under  the  direct‐effect  clause  based 

 9    on  the  defendants’  non‐payment  of  funds  into  the  United  States,  even  though 

10    “the  United  States  [was]  not  the  place  of  performance  of  any  contractual 

11    obligations owed to [the] plaintiff” because “the payments were to be made not 

12    directly to [the plaintiff] but to New York bank accounts held by the lead banks 

13    of the various lending syndicates” in which the plaintiff participated.  Id. at 239.  

14    We explained that “[t]he focus of § 1605(a)(2) is the activity of the sovereign,” not 

15    the  location  of  the  plaintiff:  “If  the  sovereign’s  activity  is  commercial  in  nature 

16    and has a direct effect in the United States, then the jurisdictional nexus is met, 

17    no  immunity  attaches,  and  a  district  court  has  the  authority  to  adjudicate 

18    disputes  based  on  that  activity.”    Id.  at  241.    For  these  reasons,  the  fact  that 



                                                    28 
       
 1    Plaintiffs  here  have  shown  a  direct  effect  on  Gliksberg  and  the  Kibliskys  in  the 

 2    United  States  is  more  than  sufficient  to  satisfy  the  direct‐effect  clause  with 

 3    respect to Plaintiffs’ entire lawsuit.   

 4           Next, SK Fund suggests that a financial loss to American investors cannot 

 5    qualify as a direct effect for FSIA purposes.  We reject this argument, which rests 

 6    on  a  misreading  of  our  direct‐effect  precedents.    In  contract  cases,  FSIA 

 7    jurisdiction is often premised on a financial loss, see, e.g., Weltover, 504 U.S. at 619 

 8    (“Money  that  was  supposed  to  have  been  delivered  to  a  New  York  bank  for 

 9    deposit was not forthcoming.”), and tort cases are no different.   

10           To be sure, we have said that “the fact that an American individual or firm 

11    suffers  some  financial  loss  from  a  foreign  tort  cannot,  standing  alone,  suffice  to 

12    trigger” the FSIA’s direct‐effect clause.  Antares Aircraft, 999 F.2d at 37 (emphasis 

13    added).    Thus,  where  an  American  citizen  suffered  a  personal  injury  abroad  at 

14    the hands of a foreign state and returned to this country permanently disabled, 

15    we  held  that  his  ongoing  disability  was  not  a  direct  effect  of  the  foreign  state’s 

16    actions,  given  that  his  initial  injury  occurred  abroad.    See  Martin  v.  Republic  of 

17    South Africa, 836 F.2d 91, 95 (2d Cir. 1987); accord, e.g., Princz v. Federal Republic of 

18    Germany, 26 F.3d 1166, 1173 (D.C. Cir. 1994) (“The lingering effects of a personal 



                                                    29 
       
 1    injury  suffered  overseas  cannot  be  sufficient  to  satisfy  the  direct  effect 

 2    requirement  of  the  FSIA.”);  see  also  First  Restatement  §  377  note  1  (“[W]hen  a 

 3    person sustains bodily harm, the place of wrong is the place where the harmful 

 4    force takes effect upon the body.”).  Similarly, where an American firm’s airplane 

 5    was  detained  by  a  foreign  state  in  that  state’s  own  territory,  we  held  that  the 

 6    resulting financial damage to the firm in the United States was not a direct effect, 

 7    since the “locus of the tort”—the place where the airplane was detained—was in 

 8    a foreign country.  Antares Aircraft, 999 F.2d at 36; accord, e.g., Westfield v. Federal 

 9    Republic of Germany, 633 F.3d 409, 416–17 (6th Cir. 2011) (holding that the Third 

10    Reich’s conversion of plaintiff’s art in Germany did not have a direct effect in the 

11    United States); cf. First Restatement § 377 note 3 (“When harm is caused to land 

12    or  chattels,  the  place  of  wrong  is  the  place  where  the  force  takes  effect  on  the 

13    thing.”).  And, where an American citizen was allegedly defrauded by a foreign 

14    state in its own territory, we held that her being forced to live in “much reduced 

15    circumstances” upon returning to the United States was not a direct effect; in that 

16    case, too, the plaintiff’s initial injury was suffered—and the alleged tort itself was 

17    therefore  completed—outside  this  country’s  borders.    Guirlando  v.  T.C.  Ziraat 

18    Bankasi A.S., 602 F.3d 69, 79 (2d Cir. 2010).   



                                                    30 
       
 1               But in all of those cases, unlike in this one, the initial injury caused by the 

 2    defendant’s  allegedly  tortious conduct  occurred  in  a  foreign  country, not  in  the 

 3    United States—that is, those cases all involved “foreign tort[s].”  Antares Aircraft, 

 4    999 F.2d at 36.  This distinction is critical.  Where an American plaintiff is injured 

 5    abroad,  it  will  often  be  easy  for  the  plaintiff  to  cite  some  downstream  financial 

 6    harm suffered in the United States (where the plaintiff lives or is headquartered), 

 7    and in those circumstances, courts must take care to distinguish the initial injury 

 8    caused  by  the  defendant’s  allegedly  tortious  conduct  from  the  less  immediate 

 9    downstream  consequences  of  that  injury.7    Otherwise,  “the  commercial  activity 

10    exception  would  in  large  part  eviscerate  the  FSIA’s  provision  of  immunity  for 

11    foreign states.”  Id.; see United World Trade, Inc. v. Mangyshlakneft Oil Prod. Ass’n, 

12    33  F.3d  1232,  1238  (10th  Cir.  1994)  (“Congress  did  not  intend  to  provide 

13    jurisdiction  whenever  the  ripples  caused  by  an  overseas  transaction  manage 

14    eventually  to  reach  the  shores  of  the  United  States.”).    Here,  by  contrast,  for 

15    Gliksberg  and  the  Kibliskys  (as  well  as  for  other  United  States  investors  who 

16    bought  Subordinated  Notes  in  reliance  on  SK  Fund’s  misrepresentations),  the 


                                                    
               Again, however, we note that this Court has left open the possibility that even 
                 7

      “a foreign tort may have had sufficient contacts with the United States to establish the 
      requisite ‘direct effect’ in this country.”  Antares Aircraft, 999 F.2d at 36.   

                                                       31 
       
 1    financial loss suffered when their investments declined in value was their initial 

 2    injury.  In cases where the plaintiff’s initial injury occurs in the United States—

 3    that  is,  where  this  country  is  the  locus  of  the  tort—there  is  no  reason  why  that 

 4    initial injury should not count as a direct effect merely because it happens to take 

 5    the form of a financial loss.   

 6           Because  United  States  investors  in  the  Subordinated  Notes  were  initially 

 7    injured  in  this  country  (rather  than  abroad)  by  SK  Fund’s  alleged  tortious 

 8    conduct,  this  case  resembles  products‐liability  cases  against  foreign  states  more 

 9    than  it  does  the  cases  cited  by  SK  Fund  involving  foreign  torts.    In  products‐

10    liability  cases,  courts  have  consistently  held  that  the  direct‐effect  clause  is 

11    satisfied by allegations that a plaintiff was injured in the United States by a faulty 

12    product  manufactured  by  the  defendant  abroad.    See  Lyon  v.  Agusta  S.P.A.,  252 

13    F.3d 1078, 1083 (9th Cir. 2001); Aldy ex rel. Aldy v. Valmet Paper Mach., 74 F.3d 72, 

14    75 (5th Cir. 1996); Vermeulen v. Renault, U.S.A., Inc., 985 F.2d 1534, 1545 (11th Cir. 

15    1993); Rote v. Zel Custom Mfg., LLC, No. 13‐cv‐1189, 2015 WL 570973, at *9 (S.D. 

16    Ohio  Feb.  11,  2015);  see  also  First  Restatement  §  377  note  1  (“[W]hen  a  person 

17    sustains  bodily  harm,  the  place  of  wrong  is  the  place  where  the  harmful  force 

18    takes effect upon the body.”).  This persuasive authority lends additional support 



                                                    32 
       
 1    to  our  conclusion  that  SK  Fund’s  alleged  misrepresentations  caused  a  direct 

 2    effect in the United States. 

 3               Finally,  SK  Fund  argues  that  the  relationship  between  its  alleged 

 4    misrepresentations and Plaintiffs’ financial loss is too attenuated for that loss to 

 5    qualify  as  a  “direct  effect.”    In  particular,  SK  Fund  argues  that  United  States 

 6    investors  in  the  Subordinated  Notes—including  Gliksberg  and  the  Kibliskys—

 7    could  only  have  obtained  the  Information  Memorandum  containing  SK  Fund’s 

 8    alleged  misrepresentations  from  “third‐party  intermediar[ies]”  such  as  UBS, 

 9    whose conduct in “forwarding the document to investors . . . was an intervening 

10    act  between  the  commercial  activity  and  any  resulting  effect  in  the  United 

11    States.”8  Appellant’s Br. at 35–36.  This argument, too, is unavailing. 



                                                    
                SK  Fund  suggests  that  notwithstanding  that  the  complaint  alleges  that  it 
                 8

      marketed  the  Subordinated  Notes  in  the  United  States,  Gliksberg  and  the  Kibliskys 
      were  not  intended  recipients  of  the  Information  Memorandum,  since  they  are  neither 
      non–U.S.  persons  nor  QIBs  and  therefore  presumably  made  their  secondary‐market 
      purchases  of  Subordinated  Notes  in  violation  of  those  securities’  transfer  restrictions.    
      SK Fund also claims that  the  district court was wrong to suggest that the  Information 
      Memorandum  was  freely  available  on  the  Internet,  since  the  version  of  the  relevant 
      website  that  was  live  during  the  events  at  issue  could  be  accessed  only  by  those  who 
      certified that they were either non–U.S. persons or accredited investors or QIBs.  These 
      arguments  are  irrelevant  to  our  jurisdictional  analysis.    As  noted,  whether  an  effect  is 
      foreseeable to the defendant has no bearing on whether it is “direct” for FSIA purposes, 
      see  Weltover,  504  U.S.  at  618,  and  because  “an  objection  to  subject  matter  jurisdiction 
      goes to the power of the court to hear and decide the case, . . . parties may not create or 
      destroy jurisdiction by agreement or by consent.”  5B Charles Alan Wright et al., Federal 
                                                       33 
       
 1               The  intervening  actions  of  a  third  party  may  sometimes  break  the  causal 

 2    chain  between  a  defendant’s  allegedly  tortious  actions  and  an  effect  felt  in  the 

 3    United  States—rendering  the  effect  in  this  country  not  “direct”—where  the 

 4    defendant’s  actions  affect  the  third  party,  who  in  turn  takes  some  independent 

 5    action that causes a further effect in the United States.  See Virtual Countries, 300 

 6    F.3d at 237–38.  In Virtual Countries, the Republic of South Africa issued a press 

 7    release suggesting that it might contest an American company’s ownership of a 

 8    web  domain  name;  the  company  claimed  that  this  press  release  had  a  direct 

 9    effect in the United States by discouraging third parties to do business with and 

10    invest in it.  We held that this effect was not “direct” because it fell “at the end of 

11    a  long  chain  of  causation  and  [was]  mediated  by  numerous  actions  by  third 

12    parties”:  

13               First, the Republic issued the press release.  Then wire services and 
14               newspapers in South Africa and elsewhere obtained the release and 
15               wrote  articles  about  it.    Current  or  potential  investors—perhaps  in 
16               the United States, perhaps in other countries, and perhaps in both—
17               and a potential strategic business partner in South Africa, allegedly 
18               then  learned  of  the  release’s  contents.    Drawing  on  news  reports, 
19               they  then  formed  their  own  independent  assessments  of  the 
20               Republic’s  intentions  and  the  possible  effect  of  those  intentions  on 
21               [the  plaintiff  company]  and  people  who  would  do  business  with 
                                                                                                                                                        
      Practice & Procedure § 1350 (3d ed.) (emphasis added); cf. Mortimer Off Shore Servs., Ltd. v. 
      Federal Republic of Germany, 615 F.3d 97, 108 (2d Cir. 2010).  

                                                                            34 
       
 1               it. . . .  Only  then  could  investors  and  the  prospective  business 
 2               partner have decided to give effect to their doubts as to the validity 
 3               of the plaintiff’s current registration of [the domain name] and their 
 4               fears  of  reprisal  by  the  Republic,  by  declining  to  invest  in  or  do 
 5               business with [the plaintiff company]. 

 6    Id.  at  237.    Thus,  the  press  release  (after  being  communicated  through  press 

 7    outlets) had its initial effect on third party investors and business partners, who 

 8    had  to  take  further  action  as  a  result  of  the  press  release  in  order  for  the 

 9    American plaintiff to be affected at all.9   

10               This  case  is  different.    Here,  the  third‐party  conduct  cited  by  SK  Fund—

11    UBS’s  distribution  of  the  Information  Memorandum—was  not  in  any  sense 

12    undertaken in reliance on or as a result of SK Fund’s alleged misrepresentations 

13    specifically.  In other words, third‐party intermediaries such as UBS would have 

14    distributed  the  Information  Memorandum  regardless  of  whether  it  contained 

15    misrepresentations  about  BTA  Bank’s  financial  situation,  so  that  the  conduct  of 

16    such  intermediaries  cannot  have  been  an  effect  of  any  such  misrepresentations.  
                                                    
                Notably, the result in Virtual Countries is also consistent with an approach that 
                 9

      focuses on the locus of the alleged tort.  See Antares Aircraft, 999 F.2d at 36.  Although 
      the plaintiff in Virtual Countries did not allege that South Africa’s press release was itself 
      tortious, its argument was analogous to a claim for defamation.  And “[w]here harm is 
      done  to  the  reputation  of  a  person,  the  place  of  wrong  is  where  the  defamatory 
      statement is communicated.”  First Restatement § 377 note 5; cf. Bell Helicopter Textron, 
      Inc. v. Islamic Republic of Iran, 734 F.3d 1175, 1185–86 (D.C. Cir. 2013) (finding no FSIA 
      jurisdiction over claim for trade‐dress infringement where allegedly infringing products 
      were not “sold or advertised” in the United States). 

                                                       35 
       
 1    Nor was it UBS’s distribution of the Information Memorandum (as distinguished 

 2    from the misrepresentations themselves) that ultimately caused Plaintiffs’ injury.   

 3    Unlike the press release in Virtual Countries, SK Fund’s misrepresentations acted 

 4    directly on those whom they allegedly affected, namely, the investors induced to 

 5    purchase Subordinated Notes that were worth less than advertised.   

 6           Again,  products‐liability  cases  furnish  a  helpful  analogy.    Although  a 

 7    defective product may reach the plaintiff only through a long sequence of sales 

 8    and  shipments,  that  sequence  does  not  attenuate  the  causal  chain  between  the 

 9    manufacturing defect and the plaintiff’s injury because the sequence is in no way 

10    a  function  of  the  defect.    See,  e.g.,  Vermeulen,  985  F.2d  at  1545  (“[T]he  injuries 

11    [plaintiff]  suffered  in  an  automobile  accident  on  the  roads  of  Georgia  were  the 

12    result of [defendant’s] negligent design and manufacture of the LeCar passenger 

13    restraint system.  We can hardly imagine a more immediate consequence of the 

14    defendant’s activity.”); Lyon, 252 F.3d at 1083–84 (finding FSIA jurisdiction while 

15    recognizing that “much time passed between the manufacture and the injury and 

16    that  the  [defective]  aircraft  even  changed  hands”).    Likewise,  the  fact  that  a 

17    misrepresentation  reaches  an  investor  in  an  offering  document  distributed  by  a 




                                                    36 
       
 1    third  party  does  not  attenuate  the  causal  chain  between  the  misrepresentation 

 2    and the investor’s loss. 

 3           Although  it  bears  reiterating  that  an  effect  need  not  be  foreseeable  to  be 

 4    direct,  see  Weltover,  504  U.S.  at  618,  we  do  not  intend  to—indeed,  we  have  no 

 5    occasion to—foreclose entirely the possibility that an alleged misstatement by a 

 6    foreign state may be so far removed from the American investor who eventually 

 7    relies on it that FSIA jurisdiction will not lie.  See, e.g., Filler v. Hanvit Bank, 247 F. 

 8    Supp.  2d  425,  429  (S.D.N.Y.  2003)  (finding  no  FSIA  jurisdiction  over  claims 

 9    against  Korean  banks  that  made  alleged  misstatements  about  their  finances  in 

10    Korea,  which  were  then  incorporated  into  audit  reports  prepared  by  a  Belgian 

11    company doing business with the banks, and which were later sent to and relied 

12    upon  by  the  plaintiffs  in  investing  in  the  Belgian  company),  vacated  on  other 

13    grounds, Nos. 01‐cv‐9510, 01‐cv‐8251, 2003 WL 21729978, at *1 (S.D.N.Y. July 25, 

14    2003).  Here, however, Plaintiffs allege, and SK Fund does not dispute, that BTA 

15    Bank and SK Fund marketed the Subordinated Notes “extensively in the United 

16    States, and directed that marketing to U.S. investors.”  J.A. 44.  Gliksberg and the 

17    Kibliskys  placed  their  orders  with  UBS,  which  was  a  Direct  Participant  in  the 

18    2010 Restructuring, and the parties to the 2010 Restructuring contemplated that 



                                                   37 
       
 1    Direct  Participants  would  be  able  to  hold  the  newly  issued  securities  “for  the 

 2    benefit  of  their  customers,”  including  accredited  investors  in  the  United  States.  

 3    J.A.  164,  485.    Given  that  investors  in  securities  offerings  frequently  make  their 

 4    purchases through underwriters who distribute offering documents on behalf of 

 5    the  issuer,  adopting  SK  Fund’s  argument  that  UBS’s  actions  broke  the  causal 

 6    chain  between  SK  Fund’s  misrepresentations  and  the  losses  suffered  by  United 

 7    States  investors  could  effectively  result  in  near  blanket  immunity  for  foreign 

 8    states against securities‐fraud claims.  We do not believe that such a result would 

 9    be consistent with, much less required by, our FSIA precedents.   

10           On  the  facts  presented  here,  the  relationship  between  SK  Fund’s  alleged 

11    misrepresentations  and  the  resulting  financial  loss  suffered  in  this  country  by 

12    United  States  investors—including  Gliksberg  and  the  Kibliskys—is  sufficiently 

13    direct to overcome FSIA immunity.  We therefore affirm the district court’s order 

14    denying SK Fund’s motion to dismiss on FSIA grounds. 

15                                                 II. 

16           In  the  alternative,  SK  Fund  argues  that  regardless  of  whether  it  has 

17    immunity from suit under the FSIA, the district court could not exercise personal 

18    jurisdiction over it consistent with due process.  The parties dispute (1) whether 



                                                   38 
       
 1    SK  Fund,  as  a  foreign  corporation  wholly  owned  by  a  foreign  sovereign,  may 

 2    assert  due  process  rights  against  the  exercise  of  personal  jurisdiction  by 

 3    American  courts,  and  (2)  if  so,  whether  exercising  jurisdiction  over  SK  Fund  in 

 4    this  case  would  violate  those  rights.    We  may  exercise  jurisdiction  over  this 

 5    claim, if at all, under the discretionary doctrine of pendent appellate jurisdiction.  

 6    For the following reasons, we decline to do so.  

 7           We  have  appellate  jurisdiction  over  the  issue  of  SK  Fund’s  immunity 

 8    under the FSIA pursuant to the collateral order doctrine.  That doctrine permits 

 9    interlocutory appeals from non‐final orders involving “claims of right separable 

10    from, and collateral to, rights asserted in the action, too important to be denied 

11    review  and  too  independent  of  the  cause  itself  to  require  that  appellate 

12    consideration be deferred until the whole case is adjudicated.”  Cohen v. Beneficial 

13    Life  Ins.  Corp.,  337  U.S.  541,  546  (1949).    Because  sovereign  immunity  is 

14    conceptualized as immunity from suit, and not just immunity from liability, it is 

15    well‐settled  that  the  denial  of  a  defendant’s  motion  to  dismiss  on  sovereign 

16    immunity grounds is an immediately appealable collateral order.  Rein v. Socialist 

17    People’s Libyan Arab Jamahiriya, 162 F.3d 748, 755–56 (2d Cir. 1998).  By contrast, 

18    an  order  denying  a  motion  to  dismiss  for  lack  of  personal  jurisdiction  is  not  an 



                                                   39 
       
 1    immediately appealable collateral order.10  See id. at 756.  So with respect to the 

 2    constitutional questions raised by SK Fund regarding the district court’s exercise 

 3    of personal jurisdiction, we must have jurisdiction, if at all, under the doctrine of 

 4    pendent appellate jurisdiction.  See id. 

 5               The  doctrine  of  pendent  appellate  jurisdiction  “allows  us,  ‘[w]here  we 

 6    have  jurisdiction  over  an  interlocutory  appeal  of  one  ruling,’  to  exercise 

 7    jurisdiction  over  other,  otherwise  unappealable  interlocutory  decisions,  where 

 8    such  rulings  are  ‘inextricably  intertwined’  with  the  order  over  which  we 

 9    properly  have  appellate  jurisdiction,  or  where  review  of  such  rulings  is 

10    ‘necessary to ensure meaningful review’ of the appealable order.”  Myers v. Hertz 

11    Corp.,  624  F.3d  537,  552  (2d  Cir.  2010)  (alteration  in  original)  (quoting  Bolmer  v. 

12    Oliveira, 594 F.3d 134, 141 (2d Cir. 2010)); see Swint v. Chambers Cnty. Comm’n, 514 

13    U.S. 35, 51 (1995).  The Supreme Court has narrowly circumscribed the situations 

14    in which pendent appellate jurisdiction may appropriately be exercised in order 

15    to avoid “encourag[ing] parties to parlay Cohen‐type collateral orders into multi‐

                                                    
                 It  is  irrelevant  that  the  district  court  denied  SK  Fund’s  motion  to  dismiss  on 
                 10

      personal jurisdiction grounds in the same “order” in which it rejected SK Fund’s FSIA 
      immunity  arguments.    Although  courts  often  phrase  the  question  as  whether  a 
      particular  “order”  is  immediately  appealable,  our  appellate  jurisdiction  under  the 
      collateral  order  doctrine  is  limited  to  the  specific  “issue”  that  is  immediately 
      appealable—here, FSIA immunity.  Rein, 162 F.3d at 756.  

                                                       40 
       
 1    issue interlocutory appeal tickets,” thereby undermining the general rule that an 

 2    appeal may not be taken until a final judgment has been entered.  Swint, 514 U.S. 

 3    at 49‐50.  Moreover, “[w]e have indicated that the exercise of pendent appellate 

 4    jurisdiction  is  discretionary,  and  that  we  will  only  exercise  it  in  ‘exceptional 

 5    circumstances.’”    Myers,  624  F.3d  at  553  (citation  omitted)  (quoting  Jones  v. 

 6    Parmley, 465 F.3d 46, 65 (2d Cir. 2006)).   

 7           Even  assuming  arguendo  that,  upon  analysis,  the  question  of  SK  Fund’s 

 8    immunity from suit under the FSIA would be so “inextricably intertwined” with 

 9    its  due  process  claim  as  to  allow  for  pendent  appellate  jurisdiction,  we  choose 

10    not to reach SK Fund’s due process argument.  See Myers, 624 F.3d at 552.  The 

11    key,  antecedent  question  to  SK  Fund’s  constitutional  claim—whether  a  foreign 

12    corporation  wholly  owned  by  a  foreign  sovereign  is  a  “person”  within  the 

13    meaning  of  the  Fifth  Amendment  Due  Process  Clause—is  pending  before 

14    another  panel  in  Corporacion  Mexicana  de  Mantenimiento  Integral  v.  Pemex‐

15    Exploracion  y  Produccion,  No.  13‐4022‐cv.    This  circumstance,  far  from  the 

16    “exceptional”  instance  warranting  pendent  appellant  jurisdiction,  favors 

17    restraint.    Myers,  624  F.3d  at  553.    Accordingly,  we  decline  to  exercise  our 




                                                  41 
       
1    discretion to exercise pendent appellate jurisdiction over SK Fund’s due process 

2    challenge.  

3                                       CONCLUSION 

4          We have considered SK Fund’s remaining contentions and find them to be 

5    without merit.  For the foregoing reasons, we AFFIRM the portion of the district 

6    court’s order holding that SK Fund is not immune from suit under the FSIA and 

7    DISMISS  the  portion  of  SK  Fund’s  appeal  challenging  the  district  court’s 

8    exercise of personal jurisdiction.  




                                             42